DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 02, 2022 was filed after the mailing date of the claim on June 02, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 18 of U.S. Patent No. US 10341827 B2,  claims 1, 13 and 18 of U.S. Patent No. US 10924899 B2 and 1, 13 and 18 of U.S. Patent No. US 11381939 B2 in view of Scherzer et al Pub. No. US 20130058274 A1.

	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claims 1, 13 and 18 of the instant application with additional limitations: 
“a determination of a location of the mobile device relative to a wireless access point that corresponds to a service provider associated with the cellular network”. 
claims 1, 13 and 18 of U.S. Patent No. US 10341827 B2,  claims 1, 13 and 18 of U.S. Patent No. US 10924899 B2 and 1, 13 and 18 of U.S. Patent No. US 11381939 B2 lack “a determination of a location of the mobile device relative to a wireless access point that corresponds to a service provider associated with the cellular network”. 
In analogous art, Scherzer teaches:
a determination of a location of the mobile device relative to a wireless access point that corresponds to a service provider associated with the cellular network (see paragraphs [0040] and [0087])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1, 13 and 18 of U.S. Patent No. US 10341827 B2,  claims 1, 13 and 18 of U.S. Patent No. US 10924899 B2 and 1, 13 and 18 of U.S. Patent No. US 11381939 B2  with the teaching the additional limitation in order for connecting terminals to wireless networks and for distributing wireless network access profiles to enable wireless terminals to connect to wireless networks, thereby facilitating and encouraging the sharing of internet access in a convenient way.

Claim 2 correspond to claim 2 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 3 correspond to claim 3 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 4 correspond to claim 4 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 5 correspond to claim 5 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 6 correspond to claim 6 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 7 correspond to claim 7 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 8 correspond to claim 8 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 9 correspond to claim 9 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 10 correspond to claim 10 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 11 correspond to claim 11 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 12 correspond to claim 12 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 14 correspond to claim 14 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 15 correspond to claim 15 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 16 correspond to claim 16 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 17 correspond to claim 17 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 19 correspond to claim 19 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.
Claim 20 correspond to claim 20 of U.S. Patent No. US 10341827 B2,  Patent No. US 10924899 B2 and U.S. Patent No. US 11381939 B2.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424